                                                                                                      Electronically Filed - Butler - June 11, 2020 - 11:31 AM
  Case: 4:20-cv-01428-UNA Doc. #: 1-1 Filed: 10/02/20 Page: 1 of 6 PageID #: 5
                                                                              20BT-CV01444

                       IN THE CIRCUIT COURT OF BUTLER COUNTY
                                  STATE OF MISSOURI

BURLIE SANFORD and                               )
RILEY SANFORD,                                   )
                                                 )
                Plaintiffs,                      )
                                                 )
vs.                                              ) Case No. __________________
                                                 )
NEUTRON TRUCKING, LLC, a Texas limited           )
liability company,                               )
         Serve at:      6729 Georgia Pine        )
                        Brownsville TX 78526     )
                        (Cameron County, TX)     )
                                                 )
and                                              )
                                                 )
RANDY SCOTT PORTER,                              )
         Serve at:      4226 Walnut Hills Dr.    )
                        Unit #6                  )
                        Corpus Christi, TX 78413 )
                        (Nueces County, TX)      ) JURY TRIAL DEMANDED
                                                 )
                Defendants.                      ) (over $25,000)

                                           PETITION


        COME NOW Plaintiffs Burlie Sanford and Riley Sanford, by and through their

undersigned counsel, and for their petition against Defendants Neutron Trucking, LLC and Randy

Scott Porter, state:

        1.      At all times relevant herein, Plaintiff Burlie Sanford is and was a resident of the

State of Missouri.

        2.      At all times relevant herein, Plaintiff Riley Sanford is and was a resident of the

State of Missouri.




                                                 1
                                                                                         Exhibit A
                                                                                                      Electronically Filed - Butler - June 11, 2020 - 11:31 AM
  Case: 4:20-cv-01428-UNA Doc. #: 1-1 Filed: 10/02/20 Page: 2 of 6 PageID #: 6




       3.      Upon information and belief, at all times relevant herein Defendant Neutron

Trucking, LLC is and was a limited liability company organized and existing under the laws of the

state of Texas, with its principal place of business in Brownsville, Texas.

       4.      Upon information and belief, at all times relevant herein Defendant Randy Scott

Porter is and was a resident of the state of Texas.

       5.      The claims herein arise from a motor vehicle crash between Plaintiffs and

Defendants in Butler County, Missouri and Plaintiffs were first injured in Butler County, Missouri

and therefore the Court has jurisdiction over the parties and subject matter herein and venue is

proper in Butler County, Missouri.

       6.      On or about May 8, 2017, Plaintiff Burlie Sanford was operating his 2008 Dodge

Nitro motor vehicle eastbound on US 160 at or near the Dollar General Store in Butler County,

Missouri. Plaintiff Burlie Sanford was stopped behind another vehicle in the eastbound lane of

US 160 which was waiting to make a left turn into the Dollar General parking lot.

       7.      At the same time as mentioned in the previous paragraph of this Petition, Defendant

Randy Scott Porter was operating a 2017 Freightliner Corporation Century tractor trailer eastbound

on US 160 directly behind Plaintiff Burlie Sanford’s vehicle at or near the Dollar General Store in

Butler County, Missouri.

       8.      Defendant Randy Scott Porter’s vehicle crashed into the rear of Plaintiff’s vehicle

as Plaintiff’s vehicle was stopped on US 160 behind another vehicle waiting to make a left turn

into the Dollar General parking lot.

       9.      Plaintiff Riley Sanford was in the passenger seat of Plaintiff Burlie Sanford’s

vehicle at the time of the crash.




                                                  2
                                                                                                       Electronically Filed - Butler - June 11, 2020 - 11:31 AM
  Case: 4:20-cv-01428-UNA Doc. #: 1-1 Filed: 10/02/20 Page: 3 of 6 PageID #: 7




        10.     Upon information and belief, Defendant Neutron Trucking, LLC was the lessee

and/or beneficial owner of the 2017 Freightliner Corporation Century tractor trailer being driven

by Defendant Randy Scott Porter at the time of the crash.

        11.     Upon      information       and   belief,   at      all   times   relevant   herein,

Defendant Randy Scott Porter was acting within the course and scope of his employment or agency

with Defendant Neutron Trucking, LLC.

                                     COUNT I - NEGLIGENCE

        12.     Plaintiffs reallege and incorporate by reference all preceding allegations in this

Petition as if fully set forth herein.

        13.     Defendant Porter had a duty to operate his motor vehicle with the highest degree of

care.

        14.     Defendant Porter failed to operate his motor vehicle with the highest degree of care

and was therefore negligent in one or more of the following respects:

                a.      Operating his vehicle too fast for conditions;

                b.      Failing to keep a proper looking;

                c.      Failing to yield;

                d.      Following too closely;

                e.      Colliding with the rear of Plaintiff’s vehicle;

                f.      Failing to properly maintain his vehicle in a safe condition.

                g.      In driving at an excessive rate of speed;

                h.      In failing to slow or stop;

                i.      In failing to swerve to avoid contact.




                                                      3
                                                                                                         Electronically Filed - Butler - June 11, 2020 - 11:31 AM
  Case: 4:20-cv-01428-UNA Doc. #: 1-1 Filed: 10/02/20 Page: 4 of 6 PageID #: 8




        15.     As a direct and proximate result of Defendant Porter’s negligence Plaintiffs Burlie

Sanford and Riley Sanford sustained severe, disabling, and permanent injuries and damages and

were caused to expend funds for their care and treatment and will be caused to expend further

funds for their future care and treatment.

        16.     Plaintiffs state that by reason of the foregoing they have suffered and will suffer in

the future from severe and disabling pain and loss of enjoyment of life.

        17.     Plaintiffs state that by reason of the foregoing they have been caused to lose time

from work and have suffered lost wages, salary and benefits.

                             COUNT II – RESPONDEAT SUPERIOR

        18.     Plaintiffs reallege and incorporate by reference all preceding allegations in this

Petition as if fully set forth herein.

        19.     By virtue of the doctrine of respondeat superior, Defendant Neutron Trucking,

LLC is liable for the acts and inactions of its employee and/or agent, Defendant Randy Scott Porter.

        20.     As a direct and proximate result of Defendants’ negligence Plaintiffs Burlie Sanford

and Riley Sanford sustained severe, disabling, and permanent injuries and damages and were

caused to expend funds for their care and treatment and will be caused to expend further funds for

their future care and treatment.

        21.     Plaintiffs state that by reason of the foregoing they have suffered and will suffer in

the future from severe and disabling pain and loss of enjoyment of life.

        22.     Plaintiffs state that by reason of the foregoing they have been caused to lose time

from work and have suffered lost wages, salary and benefits.




                                                  4
                                                                                                     Electronically Filed - Butler - June 11, 2020 - 11:31 AM
  Case: 4:20-cv-01428-UNA Doc. #: 1-1 Filed: 10/02/20 Page: 5 of 6 PageID #: 9




                               COUNT III – PUNITIVE DAMAGES

        23.     Plaintiffs reallege and incorporate by reference all preceding allegations in this

Petition as if fully set forth herein.

        24.     Defendants’ conduct was reckless, willful and wanton, and demonstrates a

conscious disregard for the rights of Plaintiffs and others and to the consequences of Defendants’

actions and entitles Plaintiffs to an award of punitive damages.

                                         Demand for Jury Trial

        25.     Plaintiffs hereby demand a trial by jury on all issues so triable.

        WHEREFORE Plaintiffs respectfully request this Honorable Court enter judgment in favor

of Plaintiffs and against Defendants and award Plaintiffs such sums as are fair and reasonable in

excess of $25,000 each; award Plaintiffs their costs incurred herein; award Plaintiffs prejudgment

and postjudgment interest at the highest lawful rate; punitive damages in such sum as will deter

Defendant’s from similar conduct in the future and deter others from like conduct; and for such

further relief as the Court deems just.




                                                   5
                                                                                 Electronically Filed - Butler - June 11, 2020 - 11:31 AM
 Case: 4:20-cv-01428-UNA Doc. #: 1-1 Filed: 10/02/20 Page: 6 of 6 PageID #: 10




Respectfully submitted,

/s/ John S. Steward
John S. Steward #45932
Steward Law Firm, LLC
1717 Park Avenue
St. Louis, Missouri 63l04
Phone: (3l4) 571-7134
Fax: (314) 594-5950
js@MoLawGroup.com

/s/ Joseph D. Klenofsky
Joseph D. Klenofsky, #59386
Klenofsky Law Firm, LLC
1717 Park Avenue
St. Louis, Missouri 63104
Tel. (314) 658-9500
Fax (314) 658-9501
jk@klenofskylaw.com

/s/ Geoffrey S. Meyerkord
Geoffrey S. Meyerkord, #46556
Geoff Meyerkord Law Firm, LLC
1717 Park Avenue
St. Louis, Missouri 63104
Tel. (314) 300-3000
Fax (314) 446-4700
gsm@meyerkordlaw.com

Attorneys for Plaintiff




                                       6
